Table Of Contents As filed with the Securit ies and Exchange Commission on March 11, 2016 Registration No. 333- SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 REGISTRATION STATEMENT ON FORM S-3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 iSHARES ® SILVER TRUST SPONSORED BY iSHARE S ® DELAWARE TRUST SPONSOR LLC (Exact name of Registrant as specified in its charter) New York 13-7474456 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification No.) c/o iShares ® Delaware Trust Sponsor LLC 400 Howard Street, San Francisco, CA 94105 Attn: Product Management Team, iShares ® Product Research & Development (415) 670-2000 (Address, including zip code, and telephone number, including area code, of Registrant’s principal executive offices) c/o iShares ® Delaware Trust Sponsor LLC 400 Howard Street, San Francisco, CA 94105 Attn: Product Management Team, iShares ® Product Research & Development (415) 670-2000 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies to: Larry Medvinsky, Esq. Clifford Cone, Esq. Clifford Chance US LLP 31 West 52nd Street New York, NY 10019 Deepa Damre, Esq. BlackRock, Inc. 400 Howard Street San Francisco, CA 94105 Approximate date of commencement of proposed sale to the public: As soon as practicable after this Registration Statement becomes effective. If the only securities being registered on this Form are being offered pursuant to dividend or interest reinvestment plans, please check the following box: ☐ If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, other than securities offered only in connection with dividend or interest reinvestment plans, check the following box: ☒ If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ☐ If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ☐ If this Form is a registration statement pursuant to General Instruction I.D or a post-effective amendment thereto that shall become effective upon filing with the Commission pursuant to Rule 462(e) under the Securities Act, check the following box. ☒ If this Form is a post-effective amendment to a registration statement filed pursuant to General Instruction I.D filed to register additional securities or additional classes of securities pursuant to Rule 413(b) under the Securities Act, check the following box. ☐ Table Of Contents Indicate by checkmark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ☒ Accelerated filer ☐ Non-accelerated filer ☐ (Do not check if a smaller reporting company) CALCULATION OF THE REGISTRATION FEE Title of each class of securities to be registered Amount to be registered Proposed maximum offering price per unit(1) Proposed maximum aggregate offering price Amount of registration fee iShares Estimated solely for purposes of calculating the registration fee pursuant to Rule 457(c) under the Securities Act of 1933, as amended (the “Securities Act”), based on an average of the high and low price of the Shares on NYSE Arca of $14.730 on March 8, 2016. This registration statement is filed pursuant to Rule 415(a)(6) under the Securities Act, and the securities being registered hereunder include unsold securities previously registered under Registration Statement No. 333-199258 , filed with the Commission on October 10, 2014 . In accordance with Rule 415(a)(6), the filing fee of $ previously paid for the registration of such unsold securities will continue to apply to such unsold securities, and the amount of the registration fee calculated above reflects only the new securities being registered. Registration Statement No. 333- will be deemed terminated as of the date of effectiveness of this Registration Statement. Table Of Contents 322,500,000Shares iShares ® Silver Trust The iShares ® Silver Trust (the “Trust”) issues shares (“Shares”) representing fractional undivided beneficial interests in its net assets. The assets of the Trust consist primarily of silver held by a custodian on behalf of the Trust. The Trust seeks to reflect generally the performance of the price of silver. The Trust seeks to reflect such performance before payment of the Trust’s expenses and liabilities. The Shares are listed and trade on NYSE Arca, Inc. (“NYSE Arca”)under the symbol “SLV.” Market prices for the Shares may be different from the net asset value per Share. iShares ® Delaware Trust Sponsor LLC (the “Sponsor”) is the sponsor of the Trust; The Bank of New York Mellon (the “Trustee”) is the trustee of the Trust, and JPMorgan Chase Bank N.A., London branch, (the “Custodian”) is the custodian of the Trust. The Trust is not an investment company registered under the Investment Company Act of 1940. The Trust is not a commodity pool for purposes of the Commodity Exchange Act. Silver owned by the Trust will be held by the Custodian in England, New York, and other locations that may be authorized in the future. The agreement between the Trust and the Custodian is governed by English law. The Trust intends to issue Shares on a continuous basis. The Trust issues and redeems Shares only in blocks of 50,000 or integral multiples thereof. A block of 50,000 Shares is called a “Basket.” These transactions take place in exchange for silver. Only registered broker-dealers that become authorized participants by entering into a contract with the Sponsor and the Trustee (“Authorized Participants”)may purchase or redeem Baskets. Shares will be offered to the public from time to time at prices that will reflect the price of silver and the trading price of the Shares on NYSE Arca at the time of the offer. On March 10, 2016, the Shares closed on NYSE Arca at $14.82 and the LBMA Silver Price was $15.27 per ounce. Except when aggregated in Baskets, Shares are not redeemable securities. Investing in the Shares involves significant risks. See “Risk Factors” starting on page 6. Neither the Securities and Exchange Commission (“SEC”) nor any state securities commission has approved or disapproved of the securities offered in this prospectus, or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. The Shares are not interests in nor obligations of either the Sponsor or the Trustee. “iShares” is a registered trademark of BlackRock, Inc. or its affiliates. The date of this prospectus is March 11, 2016. Table Of Contents TABLE OF CONTENTS Page PROSPECTUS SUMMARY 1 Trust Structure, the Sponsor, the Trustee and the Custodian 1 Trust Objective 2 Principal Offices 3 THE OFFERING 3 SUMMARY FINANCIAL CONDITION 5 RISK FACTORS 6 STATEMENT REGARDING FORWARD-LOOKING STATEMENTS 10 USE OF PROCEEDS 11 THE SILVER INDUSTRY 11 Introduction 11 Market Participants 11 World Silver Supply and Demand (2005-2014) 12 Historical Charts of the Price of Silver 13 OPERATION OF THE SILVER MARKET 14 Over-the-Counter Market 14 London Good Delivery Bar 14 Settlement and Delivery 15 Allocated Accounts 15 Unallocated Accounts 15 London Market Regulation 15 Futures Exchanges 15 Exchange Regulation 16 Not a Regulated Commodity Pool 16 BUSINESS OF THE TRUST 16 Trust Objective 16 Secondary Market Trading 17 Valuation of Silver; Computation of Net Asset Value 17 Trust Expenses 18 Impact of Trust Expenses on the Trust’s Net Asset Value 18 DESCRIPTION OF THE SHARES AND THE TRUST AGREEMENT 19 Deposit of Silver; Issuance of Baskets 19 Redemption of Baskets; Withdrawal of Silver 20 Certificates Evidencing the Shares 21 Cash and Other Distributions 21 Voting Rights 21 Fees and Expenses of the Trustee 21 Trust Expenses andSilver Sales 21 Payment of Taxes 22 Evaluation of Silver and the Trust Assets 22 Amendment and Termination 22 i Table Of Contents TABLE OF CONTENTS (continued) Page Limitations on Obligations and Liability 23 Requirements for Trustee Actions 23 THE SECURITIES DEPOSITORY; BOOK-ENTRY-ONLY SYSTEM; GLOBAL SECURITY 23 THE SPONSOR 24 The Sponsor’s Role 24 Principals and Key Personnel of the Sponsor 24 The Sponsor’s Fee 25 THE TRUSTEE 25 The Trustee’s Role 25 THE CUSTODIAN 26 The Custodian’s Role 26 Custody of the Trust’s Silver 26 UNITED STATES FEDERAL INCOME TAX CONSEQUENCES 27 Taxation of the Trust 28 Taxation of U.S. Shareholders 28 Maximum 28% Long-Term Capital Gains Tax Rate for U.S. Shareholders Who Are Individuals 29 3.8% Tax on Net Investment Income 29 Brokerage Fees and Trust Expenses 30 Investment by U.S. Tax-Exempt Shareholders 30 Investment by Regulated Investment Companies 30 Investment by Certain Retirement Plans 30 Taxation of Non-U.S. Shareholders 30 United States Information Reporting and Backup Withholding 31 Taxation in Jurisdictions Other Than the United States 31 ERISA AND RELATED CONSIDERATIONS 31 PLAN OF DISTRIBUTION 31 LEGAL MATTERS 32 License Agreement 32 EXPERTS 32 WHERE YOU CAN FIND MORE INFORMATION; INCORPORATION OF CERTAIN INFORMATION BY REFERENCE 32 GLOSSARY 34 ii Table Of Contents PROSPECTUS SUMMARY Although the Sponsor believes that this summary is materially complete, you should read the entire prospectus, including “Risk Factors” beginning on page
